Citation Nr: 9906933	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  94-22 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for liver disease.

3.  Entitlement to service connection for peptic ulcer 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel



INTRODUCTION

The appellant served on active duty from November 1965 to 
August 1968 and from December 1969 to April 1973.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1994 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
service connection for post-traumatic stress disorder, liver 
disease, and peptic ulcer disease.


REMAND

In September 1996, the appellant submitted a written 
statement requesting a personal hearing.  The record reflects 
that a hearing has not been scheduled and that the appellant 
has not withdrawn his request for the hearing.

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following action:

1.  The RO is to schedule a personal 
hearing.

2.  The appellant is placed on notice 
that he has a duty to submit evidence of 
well-grounded claims for service 
connection.  As to the claim for post-
traumatic stress disorder, service 
connection for such requires: (1) a 
current, clear medical diagnosis of post-
traumatic stress disorder (presumed to 
include the adequacy of the post-
traumatic stress disorder symptomatology 
and the sufficiency of a claimed 
inservice stressor) (2) credible 
supporting evidence that the claimed 
inservice stressor actually occurred; and 
(3) medical evidence of a causal nexus 
between current symptomatology and the 
specific claimed inservice stressor.  As 
to the claim for liver disease, if the 
appellant has competent evidence linking 
the liver disease to service, he should 
submit such evidence.  As to the claim 
for peptic ulcer disease, if the 
appellant has competent evidence linking 
the peptic ulcer disease to service or if 
he has competent evidence showing that 
peptic ulcer disease manifested itself to 
a compensable degree within one year 
following his separation from active 
duty, then he should submit such 
evidence.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant is 
free to submit additional evidence or argument on remand.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 3 -


